Citation Nr: 0908246	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  97-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability as secondary to the Veteran's service connected 
knee disabilities.

2.  Entitlement to service connection for a low back 
disability as secondary to the Veteran's service connected 
knee disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Newark, New 
Jersey, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This case was initially before the Board in May 2002.  At 
that time, the claim for service connection for a right knee 
disability as secondary to the service connected left knee 
disability was also included among the issues on appeal.  The 
Board sought to undertake additional development in this 
matter.  However, the regulations that permitted the Board to 
undertake such development were invalidated by the United 
States Court of Appeals for the Federal Circuit in May 2003 
in the decision of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, in August 2003 the Veteran's appeal was 
remanded to the RO for completion of the development ordered 
in May 2002 and for initial consideration of any new evidence 
that might be obtained.  

After completion of the development requested by the Board in 
August 2003, a January 2005 rating decision granted service 
connection for the Veteran's right knee disability.  The case 
was then returned to the Board for consideration of the 
remaining claims.  However, in September 2005 the Board noted 
that the Veteran's contentions regarding the effect that his 
now service connected right knee had on his claimed left hip 
and back disabilities had not been considered by the RO.  
These issues were remanded in order to obtain appropriate 
medical opinions.  The requested development has been 
completed, and the Veteran's appeal has now been returned for 
further appellate review.  





FINDINGS OF FACT

1.  Service connection has been established for the Veteran's 
bilateral knee disabilities.  Each knee has been evaluated 10 
percent disabling.

2.  Current medical evidence includes diagnoses of bilateral 
hip degenerative joint disease, and lumbar degenerative disc 
disease.  

3.  The preponderance of the qualified medical evidence 
states that the Veteran's left hip disability was not caused 
or permanently made worse by his service connected bilateral 
knee disabilities.  

4.  The preponderance of the qualified medical evidence 
states that the Veteran's low back disability was not caused 
or permanently made worse by his service connected bilateral 
knee disabilities.  


CONCLUSIONS OF LAW

1.  A left hip disability is not proximately due to, the 
result of, or aggravated by the Veteran's service connected 
knee disabilities.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2008). 

2.  A low back disability is not proximately due to, the 
result of, or aggravated by the Veteran's service connected 
knee disabilities.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The Veteran was provided with VCAA notice by 
letters dated in May 2004.  This letter told the Veteran what 
evidence was needed to substantiate his claims for service 
connection, including on a secondary basis.  The Veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  

As for the notification outlined in Pelegrini, Veteran status 
has been established and is not at issue.  The May 2004 
letter notified the Veteran that the evidence must show the 
existence of a current disability and a connection between 
the disability and active service.  A March 2006 letter 
provided the Veteran notification pertaining to the 
assignment of disability ratings and effective dates.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claims have been readjudicated by the RO on several 
occasions after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board finds that the duty to assist the Veteran has also 
been completed.  He has been afforded VA examinations and 
appropriate opinions have been obtained.  All VA treatment 
records have been obtained.  All private medical records have 
either been obtained, or the Veteran has been informed of the 
inability to obtain these records and provided with an 
opportunity to submit them on his own.  There is no 
indication that there are any pertinent outstanding records 
that have not been obtained or attempted to be obtained.  
Therefore, the Board may proceed with the adjudication of the 
Veteran's claims. 



Service Connection

The Veteran contends that he has developed a left hip 
disability and a low back disability as a result of his 
service connected knee disabilities.  He argues that his knee 
disabilities forced him to alter his gait, and that this 
eventually led to the development of his left hip and low 
back problems. 

The Board notes that the Veteran does not contend his left 
hip or low back problems began in service.  Instead he argues 
that they are the result of his service connected knee 
disabilities.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for a 
left knee disability was established in a May 1980 rating 
decision.  Entitlement to service connection for a right knee 
disability as secondary to the service connected left knee 
disability was established in a January 2005 rating decision 
issued during the course of the current appeal.  

Furthermore, the evidence clearly establishes the existence 
of a left hip disability and a low back disability.  A 
September 2008 VA examination diagnosed bilateral hip 
degenerative joint disease, and lumbar degenerative disc 
disease.  

The sole question that remains is whether or not the 
Veteran's left hip disability and low back disability 
developed as a result of his service connected knee 
disabilities.  The medical evidence dates back to the 
Veteran's period of service, and contains extensive private 
and VA records pertaining to treatment for his disabilities.  
However, as this is a medical question that can only be 
answered by competent medical professionals, the most 
relevant evidence is the medical opinions that have been 
obtained.  Therefore, the Board will examine the medical 
opinions that have been obtained to see if any of them 
establish a relationship between the Veteran's service 
connected knee disabilities and his claimed left hip and low 
back disabilities.  

The earliest opinion of record is contained in an October 
1995 VA joints examination.  The diagnoses included a remote 
injury to the left knee, now with continued complaint of pain 
and status post arthroscopy; right knee discomfort; and 
lumbosacral strain syndrome.  The examiner commented that it 
was virtually impossible, this being the only time he had 
ever seen the Veteran, to state with any degree of certainty 
that his back discomfort or right knee discomfort were in any 
way related to the left knee problem he suffered years ago.  
The left knee did not appear to be significantly deranged at 
the time of the examination.  Furthermore, the examiner noted 
that the Veteran had worked in manual jobs since his 
discharge from service.  

In an October 2002 private examination, the impression 
included bilateral knee internal derangement, left greater 
than right; discogenic low back pain, rule out underlying 
radiculopathy; left sacroiliac joint dysfunction; left hip 
pain, rule out degenerative joint disease.  The examiner 
added that with respect to the low back pain and, in 
particular, his left leg pain, although the Veteran had hip 
and knee pain, there could be coexistent nerve root 
involvement.  The examiner believed a magnetic resonance 
imaging (MRI) study would be warranted to see it there were 
any discogenic or foraminal changes that might be causing 
these symptoms.  

The October 2002 private examiner saw the Veteran for a 
second time in December 2002 after the requested MRI had been 
obtained.  After a review of the MRI and an examination, the 
impression was bilateral knee derangement; discogenic 
mediated low back pain with probable L4 radiculopathy; and 
left hip degenerative joint disease.  The Veteran was 
provided with back and hip bending techniques and exercises.  

The Veteran was afforded a VA examination of the joints in 
May 2004.  The examiner did not express an opinion regarding 
the etiology of his claimed left hip and low back 
disabilities at that time.  However, the case was returned to 
him in order to obtain opinions, and this was accomplished in 
January 2005.  The examiner opined that the low back and left 
hip conditions were not caused by or aggravated by his 
service connected left knee condition.  These conditions were 
more likely caused by age related changes and body habitus.  

The examiner who conducted the May 2004 VA examination 
examined the Veteran once more in December 2005.  The 
examiner stated that it was his opinion that the low back and 
left hip conditions were not related to the bilateral service 
connected knee conditions but to a work related left knee 
condition and age related and body habitus changes.  The 
examiner further opined that the bilateral knee conditions at 
least as likely as not aggravated the claimed low back and 
left hip conditions.  The examiner explained that the Veteran 
had reported a work related injury to his left knee in 2004 
which led to surgery, and that this information was not 
available at the time of the previous examination.  It was 
likely that the Veteran's current conditions were related to 
an exacerbation and/or aggravation of knee pain as the result 
of a work related knee injury.  

The most recent VA examination was conducted in September 
2008.  The claims folder was reviewed by the examiner.  After 
completion of the examination and the review of the medical 
evidence contained in the claims folder, the assessment was 
bilateral knee degenerative joint disease; bilateral hip 
degenerative joint disease; and lumbar degenerative disc 
disease.  The examiner noted that he was to give his opinion 
on whether or not the bilateral knee disabilities caused the 
left hip or low back disabilities.  The examiner opined that 
based on the examination and claims folder review, the lower 
back degenerative disc disease and left hip degenerative 
joint disease were not due to the bilateral knee 
osteoarthritis.  This was due to the fact that on the 
examination the Veteran's gait was not severely altered.  
Also, there was no great deformity of the knees so the 
examiner was unable to see how the knee disabilities could 
have caused excessive wear and tear on the hips or low back.  
The examiner stated that the Veteran's gait would have to be 
markedly altered and there would have to be great deformity 
of the knees in order to translate enough abnormal forces to 
the hips and lumbosacral spine to cause accelerated 
degenerative joint disease, and this was not the case with 
the Veteran.  

An October 2008 addendum stated that the service connected 
right knee disability had not aggravated or worsened the hip 
or lumbar spine disabilities.  The reason for this was that 
there was no alteration in gait, and thus no increased stress 
on the hip or lumbar spine.  A November 2008 addendum further 
added that the left knee had not aggravated or worsened the 
hip or lumbar spine disabilities.  The reason for this also 
was that there was no alteration in gait, and thus no 
increased stress on the hip or lumbar spine.  

The Board finds that the evidence does not support a finding 
that the Veteran's bilateral knee disabilities have resulted 
in the development of either his left hip disability or his 
low back disability.  There in no medical opinion that 
clearly supports this proposition and several that are 
against such a finding.  The only opinion that can be 
construed to provide any support to the Veteran's claim is 
from the October 2002 private examiner, who discusses these 
disabilities together.  However, the meaning of this 
statement is not clear, and it certainly does not say that 
the left hip disability or low back disability developed as a 
result of the knee disabilities.  Moreover, the December 2002 
follow up examination conducted after the completion of the 
requested MRI studies no longer discusses the Veteran's 
disabilities together, which would seem to dismiss any 
possibility of a relationship that may be raised in the 
October 2002 report. 

In contrast, the October 1995 VA examination is unable to 
state that the Veteran's low back disability was related to 
his service connected left knee disability.  The May 2004 
examiner also opined that the low back and left hip 
conditions were not caused by or aggravated by his service 
connected left knee condition.  The same examiner stated that 
it was his opinion that the low back and left hip conditions 
were not related to the bilateral service connected knee 
conditions but to a work related left knee condition and age 
related and body habitus changes in December 2005.  Finally, 
the September 2008 VA examiner clearly opines that the lower 
back degenerative disc disease and left hip degenerative 
joint disease were not due to the bilateral knee 
osteoarthritis.  He added that the reason for the opinion was 
that the Veteran's gait was not altered to the extent that it 
would cause a hip or back disability.  Therefore, the 
evidence clearly against finding that the Veteran's bilateral 
knee disability caused either his low back or left hip 
disabilities is in preponderance over the evidence which 
merely suggests such a relationship.  

The Board has also considered whether or not the Veteran's 
service connected knee disabilities have aggravated his non 
service connected left hip and low back disabilities, but 
must again determine that there is no such relationship.  The 
December 2005 examiner states that it was as likely as not 
that the Veteran's bilateral knee disabilities aggravated his 
left hip and low back disabilities.  However, the examiner 
then goes on to explain that the increase was actually due to 
a 2004 work injury to the left knee and subsequent increase 
in pain, and not to the service connected disabilities.  The 
September 2008 examiner opined that neither the left knee nor 
right knee disabilities aggravated the left hip or low back.  
The reason he gave for this opinion was that the Veteran's 
gait was not altered to the extent that it would result in 
any additional hip or back disability.  Therefore, the Board 
concludes that the preponderance of the evidence is against a 
finding of aggravation.  

The Board notes the Veteran's sincere belief that his altered 
gait has resulted in the development of his left hip and low 
back disabilities.  However, the Veteran is not a physician, 
and he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Every medical opinion from a qualified medical 
professional has found that there is no such relationship.  
Therefore, the Board must also find that the evidence does 
not support the Veteran's claim.  


ORDER

Entitlement to service connection for a left hip disability 
as secondary to the Veteran's service connected knee 
disabilities is denied. 

Entitlement to service connection for a low back disability 
as secondary to the Veteran's service connected knee 
disabilities is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


